Citation Nr: 0501358	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel








INTRODUCTION

The appellant is a veteran who retired in September 1973 
after more than 20 years of active duty.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2000 rating decision by the Manila Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to SMC and denied a rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  In his notice of disagreement with the decision, the 
veteran expressly limited his appeal to the issues of 
entitlement to SMC.  Accordingly, this is the only issue 
before the Board.  The veteran was scheduled for a personal 
hearing in September 2004 before a Veterans Law Judge at the 
Manila RO, and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing, and in 
September 2004 correspondence he informed the RO that he 
wished to withdraw his hearing request.  

In a September 2003 decision, the RO denied service 
connection for hypertension, residuals of a gunshot wound to 
the back, and residuals of a gunshot wound to the forehead.  
The veteran did not initiate an appeal of that decision.  In 
correspondence dated in September 2004, the veteran appears 
to be seeking to reopen said claims.  Those matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
PTSD, rated 30 percent, and residuals of a right fibula 
fracture, rated noncompensable; the combined rating is 30 
percent.  

2.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they or 
render him unable to protect himself from the hazards or 
dangers incident to his daily environment, or confine him to 
his home; he is not bedridden.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
housebound status is not warranted.  38 U.S.C.A. 
§§ 1114(l)(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in May 2001 correspondence from the RO, in a 
supplemental statement of the case (SSOC) issued in September 
2002, and in additional correspondence dated in July 2004.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the May 2000 decision, in an October 2000 statement of the 
case (SOC), and in a supplemental SOC (SSOC)) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  Specifically, May 2001 correspondence and a 
September 2002 SSOC informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding content of notice, the SOC and the SSOC informed 
the veteran of what the evidence showed.  He was advised by 
May 2001 correspondence and the SSOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The same 
documents advised him of what the evidence must show to 
establish entitlement to the benefit sought, and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, this was equivalent to 
advising him to submit everything pertinent.  

The claim has been reviewed de novo (see September 2002 
SSOC).  VA has obtained all identified records it could 
obtain.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the appellant for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

By a January 1999 rating decision, the RO granted service 
connection for PTSD, rated 30 percent; and granted service 
connection for residuals of a right fibula fracture, rated 
noncompensable.  The current combined schedular rating is 30 
percent.

On VA prisoner of war protocol examination in September 1998, 
it was noted that the veteran was fairly groomed.  He was 
ambulatory, articulate, cooperative, relevant, and interacted 
well with the examiner.  His spouse was present at the 
examination, and she expressed her difficulty in taking care 
of he veteran at home.  She claimed that the his behavior was 
abnormal in that he had trouble sleeping at night, was 
restless, and walked back and forth in the street most of the 
day.  The examination report indicates that the veteran's 
"vices are drinking alcoholic beverages and playing 
casino."  The veteran reported that he associated with his 
Filipino friends and joined in "drinking sprees" with them.  
He expressed a fondness for playing slot machines and riding 
to town in a jeep.  

On VA general medical examination in September 1998, the 
veteran reported that he was shot twice while serving in 
Vietnam.  Examination revealed that his posture was upright 
and his gait intact.  He was "fairly kept" but unshaven.  
He demonstrated no psychomotor retardation.  His speech 
production was fast and had to be moderated for full 
comprehension.  He mood was anxious and his affect was 
expansive.  He complained of nightmares at night, "hence I 
can't sleep anymore, I need to drink."  He reported that he 
heard voices, but other forms of thought disturbance were not 
elicited.  He was orient to three spheres, his memory and 
judgment were intact, and he demonstrated limited insight.  
The examiner stated that the veteran was mentally competent 
to hand his funds.  

In a May 1999 written statement, the veteran's spouse 
reported that she was unable to work anymore because she was 
always "guarding" the veteran, because, due to his PTSD 
symptoms he "keep[s] roaming around everyday any where he 
want to go."  Essentially, she claims that she is unable to 
leave him unattended because he wanders from their home and 
is unable to return.  Of record is a May 1999 letter from a 
private physician who reported that the veteran was seen due 
to complaints of nervousness, headaches, loss of appetite, 
and inability to sleep.  The physician also noted that the 
veteran was under medication for depression.  

On VA aid and attendance/housebound examination in July 1999, 
it was noted that the veteran presented for the examination 
accompanied by his spouse, and they traveled to the 
examination by boat.  The examination report indicates that 
the veteran was not hospitalized, and was not permanently 
bedridden.  The examiner found that the veteran had the 
capacity to protect himself from the hazards/dangers of his 
daily environment, and he was capable of managing benefit 
payments without restriction.  Pathological processes 
involving body parts and systems included dizziness and loss 
of memory.  The veteran did not have bladder or bowel 
incontinence, and he could balance and ambulate.  When 
queried on where the veteran goes and what he does during a 
typical day, it was answered that, "[h]e goes out of the 
premises and sometime forget[s] his way home."  Examination 
revealed that the veteran was well developed and well 
nourished, his build and posture were erect, and his gait was 
normal.  There were no restrictions regarding his ability to 
feed and clothe himself.  There was no limitation of motion, 
muscle atrophy, or contracture of either lower extremity.  He 
demonstrated no deficits on weight bearing.  There was no 
limitation of motion of the lumbar, thoracic, or cervical 
spine, and there was no interference with breathing.  It was 
reported that the veteran could walk without assistance for 
one hour, and he did not require the use of any mechanical 
aid when ambulating.  When asked to indicate the frequency, 
and under what circumstances, the veteran is able leave his 
home, it was noted that he "[w]alks out of the premises 
everyday."  The diagnoses shown were bilateral astigmatism 
and PTSD.  

In a July 2000 letter, a private physician reported that she 
had treated the veteran for PTSD and residuals of his right 
fibula fracture from 1999, and she last saw and treated him 
in July 2000.  In a July 2000 affidavit, two friends of the 
veteran noted that the veteran has "[PTSD] and fibula 
fracture in his right leg, he is suffering beri-beri, high 
chollestorol [sic] and he is already physically ill."  In an 
August 2000 letter, another private physician reported that 
the veteran was treated in July 2000 for epigastric pain and 
vomiting; and diagnosis of acute gastritis is shown.  

VA outpatient records from July 1999 to January 2001 reveal 
treatment for numerous medical disorders; primarily for 
symptoms related to PTSD.  A July 1999 outpatient record 
indicates that the veteran went fishing on private fishing 
grounds, and he "gambles a lot in casinos . . . ."  A 
January 2000 outpatient report shows that the veteran's 
spouse reported that the veteran "can't survive without her 
because she has to assist him in everything . . . ."  A July 
2000 clinical report indicates that the veteran always stays 
at home "now that I don't go out because of people."  

Legal Criteria and Analysis

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows:  
an inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for this 
determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

As noted previously, service connection has been granted for 
PTSD and residuals of a right fibula fracture.  However, 
there is no evidence that the service-connected disabilities, 
standing alone, prevent the veteran from tending to personal 
care functions or render him bedridden.  A VA examination in 
September 1998, and VA aid and attendance/housebound 
examination in July 1999, along with VA outpatient records 
and private medical records dated through January 2001, do 
not support a determination that the veteran is in need of 
aid and attendance.  The competent (medical) evidence of 
record indicates that he is able to perform most, if not all, 
of the functions cited above.  It is not shown that his 
service-connected disabilities prevent him from dressing or 
grooming himself or attending to the wants of nature.  The 
evidence simply does not show that he requires regular aid 
and attendance.  

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and, (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).  

Here, the veteran does not have a single service connected 
disability rated 100 percent (and the ratings for the 
individual disabilities are not in dispute at present).  
While a single disability rated 100 percent is a threshold 
requirement, and the analysis need proceed no further, it is 
noteworthy also that the veteran is also not factually shown 
to be housebound.  He evidently requires assistance with any 
extended travel, yet it is indicated that he has enjoyed 
fishing, and gambling at casinos.  While more recent evidence 
in July 2001 indicates that he now prefers to stay at home, 
confinement to the home or its premises is not shown.  

The Board has considered the application of the benefit of 
the doubt doctrine; however, there is not an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence is against these claims, and they must be 
denied.  


ORDER

SMC based on a need for regular aid and attendance or on 
housebound status is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


